Citation Nr: 1619501	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating due to individual unemployability by reason of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1967 to June 1970. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for PTSD.  The issue was remanded for additional adjudication in September 2014. 


REMAND

In a January 2015 statement, the Veteran stated he wanted a hearing for a proposed reduction of his PTSD rating.  However, after a thorough review, there is no indication in the Veteran's file that a proposed reduction has been processed.  The Board is remanding the claim, among other reasons, to determine whether the Veteran still wants a hearing. 

In the January 2015 statement, the Veteran also indicated he was undergoing treatment for PTSD at the Pensacola Vet Center and the Joint Ambulatory Care Center (JACC) Pensacola VA clinic.  The Board notes that the most recent VA treatment records added to the file are dated in November 2014.  As there are outstanding VA treatment records that need to be added to the file, the Board finds a remand is necessary. 

Finally, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds the issue of entitlement to TDIU has been raised, and is part of the appeal.  The statements also allege that PTSD has worsened.  The representative specifically challenged that the VA examination did not provide adequate information regarding occupational impairment.  Therefore, a more contemporaneous examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting he clarify whether he still wants an RO hearing.

2.  Obtain all outstanding VA treatment records and associate them with the record.

3.  Schedule the Veteran for a VA examination of PTSD.  The examiner must review the claims file and should note that review in the report.  The examiner should make a finding as to the level of occupational and social impairment caused by PTSD and should describe the symptoms, and their frequency and severity, that result in those levels of occupational and social impairment.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities or PTSD and coronary artery disease.  The examiner should specifically consider that the Veteran has stated he stopped working due to the heart disability.  If the Veteran is felt capable of employment despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

